UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 26, 2013 Hampton Roads Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia 001-32968 54-2053718 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 641 Lynnhaven Parkway, Virginia Beach, VA 23452 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (757) 217-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The Annual Shareholders Meeting of Hampton Roads Bankshares, Inc. (the “Company”) was held on June 26, 2013.The following items were voted on by shareholders, with the following results: 1.The shareholders elected the following individuals to the Board of Directors for a term of one year each, expiring at the 2014 annual meeting: Director Nominee Votes For Votes Withheld Broker Non-Votes James F. Burr Patrick E. Corbin Henry P. Custis, Jr. Douglas J. Glenn Robert B. Goldstein Hal F. Goltz Stephen J. Gurgovits Charles M. Johnston William A. Paulette John S. Poelker Billy G. Roughton 2.The shareholders ratified the appointment of KPMGLLP as the Company’s independent auditors for the fiscal year ending December 31, 2013. Votes For Votes Against Abstain 3.The shareholders approved a proposal endorsing the compensation of the Company’s named executive officers as disclosed in the Company’s 2013 proxy statement. Votes For Votes Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hampton Roads Bankshares, Inc. Date:July 1, 2013 By: /s/ Douglas J. Glenn Douglas J. Glenn President and Chief Executive Officer
